By the Court, Bronson, J.
This check, having been post dated, was payable on the day of its date, without any days of grace. Mohawk Bank v. Broderick, 10 Wendell, 304. 13 id. 133. It fell due on Sunday, and the question is whether the demand of payment was well made on the previous Saturday, or whether it should have been made on the following Monday. When days of grace are allowable on a bill or note and the third day falls on Sunday, the bill or note is payable on the previous Saturday. The same custom of merchants which, as a general rule, allows three days of grace to the debtor, has limited that indulgence to two days in those cases where the third is not a day for the transaction of business. But when there are no days of grace, and the time for payment or performance specified in the contract falls on Sunday, the debtor may, I think, discharge his obligation on the following Monday. This question was Very *207fully considered in Avery v. Stewart, 2 Conn. R. 69, which was an action on a note, not negotiable, which fell due on Sunday $ and the court held that a tender on Monday was a good bar to the action. I agree to the doctrine laid down by Could, J.s that Sunday cannot, for the purpose of performing a contract, be regarded as a day in law, and should, as to that purpose, be considered as stricken from the calendar. In computing the time mentioned in a contract for the doing of an act, intervening Sundays are to be counted, but when the day for performance falls on Sunday, it is not to be taken into the computation. The check was presented before it became payable, and the demand and notice jlere consequently insufficient to charge the endorser.
Judgment for defendant.